Citation Nr: 1037876	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-38 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In April 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

This matter was previously before the Board in December 2006 and 
in December 2008 when it was remanded for further development.  
It has now returned to the Board for further appellate 
consideration.  In its December 2006 and December 2008 remands, 
the Board directed the RO to adjudicate the issues of entitlement 
to increased evaluations for a cervical spine disability, a right 
knee disability, and a heart disease disability, as well as 
entitlement to service connection for a left knee disability, to 
include as secondary to a right knee disability.  The Board notes 
that the claims file, at that time, did not reflect that they had 
been previously adjudicated.  The claims file now contains the 
June 2006 rating decision which denied all four issues.  No 
appeal was taken from that determination as to any issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2008 remand, the Board directed that the Veteran 
be afforded a VA examination for the purpose of ascertaining 
whether the Veteran's service connected disabilities have 
rendered her unable to secure or follow a substantially gainful 
occupation.  It was further noted that the examiner should 
provide a complete rationale for any opinion expressed.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that an adequate examination on the issue of TDIU has 
not been provided.  

The Veteran is service connected for a total hysterectomy, 
migraine headaches, lumbar radiculopathy, residuals of right knee 
injury, tinnitus, degenerative joint disease of C5-C6, and 
valvular heart disease.

A February 2009 VA examination report reflects that the Veteran 
reported no history of syncope, but a history of weekly fatigue, 
weekly angina, daily dizziness, and dyspnea on mild exertion.  
The examiner noted that the Veteran's valvular heart condition 
resulted in work problems of increased tardiness and increased 
absenteeism.  He also noted the following impacts on occupational 
activities:  decreased concentration, poor social interactions, 
decreased mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, decreased strength of the upper and 
lower extremities, and pain.  The examiner failed to provide 
a rationale as to how the Veteran's valvular heart disease 
resulted in decreased concentration, poor social 
interactions, and decreased strength of the extremities.  
The examiner's opinion also seems contrary to a September 
2009 VA examination report which notes no obvious 
structural or functional valvular abnormalities.  

The February 2009 VA examiner noted that the Veteran had a range 
of motion of the right knee of 0-95 degrees with no pain 
following repetitive motion and no additional limitation after 
three repetitions.  The examiner opined that the Veteran's right 
knee disability had a significant effect on usual occupation, and 
the disability's impact on occupational activities consisted of 
decreased concentration, inappropriate behavior, poor social 
interactions, difficulty following instructions, decreased 
mobility, problems with lifting and carrying, lack of stamina, 
weakness or fatigue, decreased strength of the lower extremity, 
and pain.  The examiner did not provide a rationale as to 
how the Veteran's diagnosis of "mild degenerative 
changes" of the right knee, for which an assistance 
device was not used, resulted in such things as decreased 
concentration, inappropriate behavior, poor social 
interactions, difficulty following instructions, and had a 
severe effect on dressing and bathing.

A June 2009 VA examination report reflects the opinion of the 
examiner that the Veteran's bilateral knee condition had 
significant effects on her usual occupation.  It was noted that 
the disability's impact on occupational activities were as 
follows: decreased concentration, inappropriate behavior, poor 
social interactions, difficulty following instructions, decreased 
mobility, and problems with carrying and lifting, lack of 
stamina, decreased strength of upper and lower extremities.  It 
was also noted that her disabilities had a severe effect on some 
daily activities such as grooming and toileting.  The examiner 
did not provide a rationale for how mild degenerative 
joint disease of the right knee (for which the Veteran did 
not use an assistive device, and who had a normal gait, 
and could walk 1/4 mile) could result in the above effects.  
The physical examination report findings of no instability, right 
flexion from 0 to 110 degrees, and normal extension, and 
extension of 0 - 108 degrees with repetition, do not correspond 
to the examiner's opinion on the effect of the Veteran's 
disability.  In addition, the examiner discussed the 
Veteran's left knee and left knee surgery; however, the 
Veteran is not service connected for a left knee 
disability.  

The examiner, in regard to the Veteran's spine, noted normal 
gait, no weakness, no spasm, and no atrophy; however, a loss of 
range of motion was noted.  X-rays reflected mild degenerative 
changes of the cervical spine.  The examiner noted significant 
effects to include memory loss, decreased concentration, 
inappropriate behavior, poor social interactions, decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, and decreased 
strength of upper extremity.  The examiner did not provide a 
rationale.

The above examination reports reflect that the Veteran was 
employed at the time of the examinations.  To establish a total 
disability rating based on individual unemployability, there must 
be impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  The Board notes that the Veteran is service 
connected for seven disabilities; however, the evidence 
also reflects numerous disabilities for which she is not 
service connected.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 
(1993).  

The Board is obligated by law to ensure that the AOJ complies 
with its directives.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As noted above, the claims folder does not reflect 
that the AOJ substantially complied with the Board's directive of 
obtaining a VA examination on the issue of TDIU set forth in 
December 2008.  

In addition, the accredited representative at the April 2005 
Board hearing indicated that the Veteran may file for Social 
Security Administration (SSA) benefits.  The RO should attempt to 
obtain any such records. 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision as to disability 
benefits, if any, including all medical 
records used to make any such decision.  
Associate any obtained records with the 
claims file.  Any notice as to 
unavailability of such records should be 
placed in the claims folder.

2.  Following completion of the above, 
schedule the Veteran for an appropriate 
medical examination to determine whether 
her service-connected disabilities, 
considered in combination, (and only 
her service connected disabilities) 
render the Veteran unemployable.  The 
clinician is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's service-connected 
disabilities render her unemployable.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder, 
to include this remand and any additionally 
received medical records, and this fact 
should be noted in the accompanying medical 
report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect her claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  Adjudicate the issue entitlement to a 
total rating for compensation purposes 
based on individual unemployability, with 
consideration of all evidence of record, to 
include additional evidence received since 
issuance of the most recent supplemental 
statement of the case in March 2010.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and her representative 
an appropriate opportunity to respond.  
Thereafter, this claim should be returned 
to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


